In the United States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

N0. 14-226V
(Not to be published)
>l<>l<>|<=Ill<>l<>|<>l<=l<>lll=>lll=>ll<=l<>l<
BRIDGET SULLIVAN, for *
JAMES SULLIVAN, * Filed: August l2, 2014
>|<
Petitioner, *
>l<
v. * Dismissal Decision;
* RCFC l2(b)(6);
SECRETARY OF HEALTH AND * Vaccine not covered;
HUMAN SERVICES, * Denial Without Hearing
>l<
>l=
Respondent. *
>l<
>l<>l<>lll<>l<>l<>|<>l¢*>l<>ll=*>l¢*>ll<=l<>l<>|<>l2013 WL 5755061 (Fed. Cl. Sept. 27, 2013) a]j"ci, 114 Fed. Cl. 135 (Fed. Cl. 2013).

ln her Motion to Dismiss, Respondent correctly states that "to be entitled to
compensation under the Vaccine Act, petitioner must demonstrate that James ‘received a vaccine
set forth in the Vaccine Injury Table.’ " Resp’t’s Motion to Dismiss at 3 (ECF N0. 6) (citing §
ll(c)(l)(a)). ln this case, Ms. Sullivan alleges that James’ injuries were caused by the Pandemrix
vaccine, but that vaccine is not covered under the Act. 42 C.F.R. §100.3. The Pandemrix vaccine
is a monovalent flu vaccine administrated in several European countries during the HlNl
pandemic. The Act, by contrast, only covers trivalent flu vaccines and other seasonal flu
vaccines. See 42 C.F.R. § 100.3 (a)(XlV); Aguayo v. Secj) ofHeallh & Human Servs., N0. 12-
563V, 2013 WL 441013, at *l (Fed. Cl. Sp. Mstr. Jan 15, 2013). The Secretary has not published
a notice of coverage with respect to this monovalent HlNl vaccine, and Congress has not
enacted an excise tax related to monovalent HlNl flu vaccine. Schmz'a't v. Health & Human
iS`e/'vs., N0. ll-40lV, 2011 6148590 (Fed. Cl. Sp. Mstr. Nov. 21, 2011).4

Because of the above, there is insufficient evidence upon which an entitlement award
could be based. To receive compensation under the Program, Petitioner must prove either l) that
James suffered a "Table lnjury" - i.e., an injury falling within the Vaccine Injury Table -
corresponding to one of her vaccinations, or 2) that he suffered an injury that was actually caused
by a vaccine. See §§13(a)(1)(A) and ll(c)(l). An examination of the record, however, did not
uncover any evidence that James suffered a "Table Injury." Further, Petitioner cannot establish
James was injured by a covered vaccine.

3 To date, Petitioner has never paid the filing fee nor filed a proper inf'orma pauperis motion.

" The Vaccine Act expressly authorizes the United States Department of I-lealth and Human Services to revise the
Vaccine Injury Table. See 42 U.S.C. §300aa-l4(c)(l). The Act provides that the Secretary of United States
Department of Health and Human Services shall "amend the Vaccine injury Table," only after the Centers for
Disease Control and Prevention "recommends a vaccine to the Secretary for routine administration to children. Ia'.
The Secretary of Health and Human Services has two years from the date of the Centers for Disease Control and
Prevention’s recommendation within which to amend the Table. §300aa-l4(e)(2). ln addition, Congress must
approve an excise tax providing funds for the payment of compensation related to any vaccine that the Secretary of
Hea|th and Human Services adds to the Table. See 26 U.S.C. §413l(a).

2

I am very sympathetic to James’ plight. But it is evident from the record that Ms. Sullivan
has failed to demonstrate that her son received a vaccine set forth in the Vaccine Injury Table.

Accordingly, this case is dismissed for failure to state a claim upon which relief may
be granted. The Clerk shall enter judgment accordingly.

IT IS SO ORDERED.

 

 . t
Brian H. Corcoran
Special Master